                                                           Case 3:20-cv-00313-LRH-CLB Document 54
                                                                                               55 Filed 02/16/21
                                                                                                        02/17/21 Page 1 of 5



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       3   Las Vegas, Nevada 89135
                                                           Telephone: (702) 792-3773
                                                       4   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       5
                                                           CHRISTOPHER J. NEUMANN, ESQ.
                                                       6   Admitted Pro Hac Vice
                                                           GREENBERG TRAURIG, LLP
                                                       7   1144 15th Street, Suite 3300
                                                           Denver, Colorado 80202
                                                       8   Telephone: (303) 572-6500
                                                           Email: neumannc@gtlaw.com
                                                       9   Counsel for Defendants
                                                      10

                                                      11                            IN THE UNITED STATES DISTRICT COURT
                                                      12                                   FOR THE DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP




                                                      13   GAILYN HALL,                                                 Case No. 3:20-cv-00313-LRH-CLB
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                                                            Plaintiff,              STIPULATION TO STAY DISCOVERY
                                                                                                                     AND ALL PRETRIAL DEADLINES
                                                      15
                                                                   v.
                                                      16                                                                      (SECOND REQUEST)
                                                           C. R. BARD, INCORPORATED and BARD
                                                      17   PERIPHERAL VASCULAR, INCORPORATED,
                                                      18                                     Defendants.
                                                      19

                                                      20           Plaintiff Gailyn Hall (“Plaintiff”) and Defendants C. R. Bard, Inc. and Bard Peripheral
                                                      21   Vascular, Inc. (“Defendants” and collectively with Plaintiff, the “Parties”), pursuant to Fed. R. Civ.
                                                      22   P. 26(c) and (d) and LR IA 6-2, respectfully request that this Court temporarily stay discovery and all
                                                      23   pretrial deadlines until April 19, 2021 while the Parties finalize settlement documents. In support
                                                      24   thereof, the Parties state as follows:
                                                      25           1.      This case was part of the Multi-District Litigation proceeding In re: Bard IVC Filters
                                                      26   Product Liability Litigation, pending before Senior Judge David Campbell of the District of
                                                      27   Arizona.
                                                      28   ///

                                                                                                             1
                                                           Case 3:20-cv-00313-LRH-CLB Document 54
                                                                                               55 Filed 02/16/21
                                                                                                        02/17/21 Page 2 of 5



                                                       1          2.      Plaintiff alleges experiencing complications following the implantation of a Bard

                                                       2   Inferior Vena Cava (“IVC”) filter, a prescription medical device. She has asserted three strict

                                                       3   products liability counts (manufacturing defect, information defect (failure to warn) and design

                                                       4   defect), six negligence counts (design, manufacture, failure to recall/retrofit, failure to warn, negligent

                                                       5   misrepresentation and negligence per se), two breach of warranty counts (express and implied), two

                                                       6   counts sounding in fraud (fraudulent misrepresentation and fraudulent concealment), an unfair and

                                                       7   deceptive trade practices count, and a claim for punitive damages.

                                                       8          3.      Defendants deny the allegations contained in the Complaint.

                                                       9          4.      After four years, the completion of general issue discovery, and the conduct of three

                                                      10   bellwether trials, Judge Campbell ordered that cases, which have not settled or are not close to settling,

                                                      11   be transferred or remanded to the appropriate jurisdictions around the country for case-specific

                                                      12   discovery and trial. As a part of that process, he established a “track” system, wherein certain cases
GREENBERG TRAURIG, LLP




                                                      13   were placed on tracks either to finalize settlement paperwork, continue settlement negotiations, or be
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   remanded or transferred.
                                  Suite 600




                                                      15          5.      This case was transferred to this Court on March 30, 2020 because at the time it was

                                                      16   not close to settling. But, since that date, the Parties have engaged in further settlement discussions

                                                      17   and have reached a settlement in principle. The Parties believe that a stay is necessary to conserve

                                                      18   their resources and attention so that they may finalize settlement documents in this case and those of

                                                      19   two other plaintiffs represented by Plaintiff’s counsel with cases pending before this Court.

                                                      20          6.      Accordingly, the Parties request that this Court issue an order staying discovery and

                                                      21   pretrial deadlines until April 19, 2021.

                                                      22          7.      A district court has broad discretion over pretrial discovery rulings. Crawford-El v.

                                                      23   Britton, 523 U.S. 574, 598 (1998); accord Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1188-89

                                                      24   (11th Cir. 2013); Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning

                                                      25   Eng’rs, Inc., 755 F.3d 832, 837 (7th Cir. 2014); see also Cook v. Kartridg Pak Co., 840 F.2d 602,

                                                      26   604 (8th Cir. 1988) (“A district court must be free to use and control pretrial procedure in furtherance

                                                      27   of the orderly administration of justice.”).

                                                      28   ///

                                                                                                               2
                                                           Case 3:20-cv-00313-LRH-CLB Document 54
                                                                                               55 Filed 02/16/21
                                                                                                        02/17/21 Page 3 of 5



                                                       1           8.      Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope

                                                       2   of discovery or control its sequence. Britton, 523 U.S. at 598. Although settlement negotiations do

                                                       3   not automatically excuse a party from its discovery obligations, the parties can seek a stay prior to the

                                                       4   cutoff date. Sofo v. Pan-Am. Life Ins. Co., 13 F.3d 239, 242 (7th Cir. 1994); see also Wichita Falls

                                                       5   Office Assocs. v. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993) (finding that a “trial judge’s

                                                       6   decision to curtail discovery is granted great deference,” and noting that the discovery had been

                                                       7   pushed back a number of times because of pending settlement negotiations).

                                                       8           9.      Facilitating the efforts of parties to resolve their disputes weighs in favor of granting

                                                       9   a stay. In Coker v. Dowd, 2:13-cv-0994-JCM-NJK, 2013 U.S. Dist. LEXIS 201845, at *2-3 (D. Nev.

                                                      10   July 8, 2013), the parties requested a 60-day stay to facilitate ongoing settlement negotiations and

                                                      11   permit them to mediate global settlement. The Court granted the stay, finding the parties would be

                                                      12   prejudiced if required to move forward with discovery at that time and a stay would potentially
GREENBERG TRAURIG, LLP




                                                      13   prevent an unnecessary complication in the case. Id. at *3. Here, the Parties have reached a settlement
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   in principle.
                                  Suite 600




                                                      15           10.     The Parties agree that the relief sought herein is necessary to handle the case in the

                                                      16   most economical fashion yet allow sufficient time to schedule and complete discovery if necessary,

                                                      17   consistent with the scheduling obligations of counsel. The relief sought in this Motion is not being

                                                      18   requested for delay, but so that justice may be done.

                                                      19   ///

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///

                                                                                                               3
                                                           Case 3:20-cv-00313-LRH-CLB Document 54
                                                                                               55 Filed 02/16/21
                                                                                                        02/17/21 Page 4 of 5



                                                       1          WHEREFORE, Plaintiff and Defendants respectfully request the Court’s approval of this

                                                       2   stipulation to stay discovery and all pretrial deadlines until April 19, 2021 to allow the Parties to

                                                       3   finalize settlement documents.
                                                       4          IT IS SO STIPULATED.
                                                       5          Respectfully submitted on February 16, 2021.
                                                       6    MCSWEENEY LANGEVIN, LLC                                 GREENBERG TRAURIG, LLP
                                                       7
                                                            By:       /s/ David M. Langevin                   By:        /s/ Eric W. Swanis
                                                       8
                                                                  DAVID M. LANGEVIN, ESQ.                            ERIC W. SWANIS, ESQ.
                                                       9          Admitted Pro Hac Vice                              Nevada Bar No. 6840
                                                                  dave@weststrikeback.com                            swanise@gtlaw.com
                                                      10          filing@westrikeback.com                            10845 Griffith Peak Drive
                                                                  2116 Second Ave. South                             Suite 600
                                                      11          Minneapolis, Minnesota 55404                       Las Vegas, Nevada 89135
                                                      12          Telephone: (612)746-4646
                                                                  Facsimile: (612) 454-2678                          CHRISTOPHER J. NEUMANN, ESQ.
GREENBERG TRAURIG, LLP




                                                      13                                                             Admitted Pro Hac Vice
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                  KRISTIE L. FISCHER                                 1144 15th Street, Suite 3300
                                                      14
                                  Suite 600




                                                                  Nevada Bar No. 11693                               Denver, Colorado 80202
                                                                  2565 Coral Sky Court
                                                      15          Las Vegas, Nevada 89142                            Counsel for Defendants
                                                      16          fischer.kristie@gmail.com
                                                                  (702) 218-0253
                                                      17
                                                                  Counsel for Plaintiffs
                                                      18

                                                      19

                                                      20          IT IS SO ORDERED.

                                                      21

                                                      22
                                                                                                          Dated this ____
                                                                                                                      17thof _____________,
                                                                                                                              February      2021.
                                                      23

                                                      24                                                  ___________________________________
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            4
                                                           Case 3:20-cv-00313-LRH-CLB Document 54
                                                                                               55 Filed 02/16/21
                                                                                                        02/17/21 Page 5 of 5



                                                       1                                     CERTIFICATE OF SERVICE

                                                       2          I hereby certify that on February 16, 2021, I caused the foregoing document to be
                                                       3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send notification
                                                       4   of such filing to the CM/ECF participants registered to receive service in this case.
                                                       5

                                                       6                                                                 /s/ Shermielynn Irasga
                                                                                                             An employee of GREENBERG TRAURIG, LLP
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              5
